hPARRO, J.,
concurring.
Although I am in complete agreement with the treatment of the legal issues in this case, I concur with reasons merely to emphasize that the summary of the statutory provisions may be incomplete when applied to another factual situation; Louisiana Revised Statute 9:2782 was and is considerably more complex than this five-point summary suggests. However, because the statute is set forth in its entirety elsewhere in the opinion, its intricacies should be apparent to anyone using this opinion for guidance concerning its interpretation and application.
I respectfully concur.